SHARE PURCHASE AGREEMENT This SHARE PURCHASE AGREEMENT (this "Agreement") is dated as of January 21, 2013 between LDK Solar Co., Ltd., an exempted company incorporated and existing with limited liability under the laws of the Cayman Islands (the "Company"), and Fulai Investments Limited, a company incorporated and existing with limited liability under the laws of the British Virgin Islands (together with its successors and permitted assigns, the "Purchaser"). RECITAL WHEREAS, the Company desires to issue and sell to the Purchaser, and the Purchaser desires to purchase from the Company, an aggregate of 17,000,000 ordinary shares in the capital of the Company (the "Shares")upon the terms and conditions contained in this Agreement. NOW THEREFORE in consideration of the mutual covenants contained herein, and for other good and valuable considerations, the receipt, sufficiency and adequacy of which are hereby acknowledged, the Company and the Purchaser hereby agree as follows: ARTICLE I DEFINITIONS 1.1Definitions. In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms have the meanings set forth in this Section 1.1: "Affiliate" means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with another Person, as such terms are used in and construed under Rule 405. "ADSs" means the issued and outstanding American depositary shares of the Company, each representing one (1) Ordinary Share (as amended or modified from time to time), and any other class of securities into which such securities may hereafter be reclassified or changed. "Board of Directors" means the board of directors of the Company. "Business Day" means any day except for any Saturday, any Sunday, any day that is a federal legal holiday in the United States or any day on which banking institutions in the State of New York, the PRC or the Cayman Islands are authorized or required by law or other governmental action to close. "Closing" means the closing of the purchase and sale of the Shares pursuant to Section 2.1 with all of the Transaction Documents having been executed and delivered by the applicable parties thereto, and all conditions set forth in Articles II and V being satisfied or waived in accordance herewith, as the case may be. "Closing Date" means the Trading Day on which the Closing takes place. "Closing Purchase Price" means an amount in U.S. dollar per ADS as reported by the New York Stock Exchange as the official closing price for the ADSs immediately 1 preceding the entry by the Parties to this Agreement, or its equivalent, each as determined to be a fair market value by, and approved by a resolution of, the Board of Directors, being US$1.83 per ADS, the New York Stock Exchange official closing price on January 18, 2013, and an aggregate of US$31,110,000 for the Shares. "Commission" means the United States Securities and Exchange Commission. "Company Secretary" means Vistra (China) Professional Secretaries Limited, the company secretary of the Company, with a mailing address at Suite 1203-1205A, Westgate Mall, 1038 West Nanjing Road, Jing-an District, Shanghai, China [], Attn: Susan Zheng, and a facsimile number of +86 21 6287 7739, and any successor company secretary of the Company. "Competition Approvals" means all Consents of all relevant Governmental or Regulatory Authorities in relation to anti-competition laws, including the direct investment reports, business combination reports, merger control review and other filings, as applicable, with the PRC Ministry of Commerce. "Consent" means any consent, approval, authorization, novation, waiver, permit, grant, franchise, concession, agreement, license, exemption or order of, registration, certificate, declaration or filing with, or report or notice to, any Person, including any Governmental or Regulatory Authority. "Exchange Act" means the United States Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. "Governmental or Regulatory Authority" means any national government, any state, provincial, local or other political subdivision thereof', any government authority, agency, department, board, commission or instrumentality of the United States of America, the PRC or any foreign nation or jurisdiction, any State of the United States of America or any political subdivision of any thereof, any court, tribunal or arbitrator, any self-regulatory organization or any other instrumentality, including the Financial Industry Regulatory Authority, Inc. and the New York Stock Exchange, of any jurisdiction in which a Person conducts business or operations. "Intellectual Property Rights" means all patents, patent applications, trademarks, trademark applications, trademark registrations, service marks, service mark applications, service mark registrations, service names, trade names, trade secrets, inventions, copyrights, copyright applications, inventions, domain names, URLs, licenses, software, know-how (including trade secrets and other unpatented and/or unpatentable proprietary or confidential information, systems or procedures) and other intellectual property rights and similar rights that the Company or the Subsidiaries have, or have the right to use, as described in the SEC Reports or otherwise as necessary or material for use in connection with the Company's or the Subsidiaries' respective businesses. "Investment Company Act" means the United States Investment Company Act of 1940, as amended, and the rules and regulations promulgated thereunder. "Knowledge of the Company" or "the Company's Knowledge" and terms and phrases of similar import, whether or not capitalized, mean the actual knowledge after due inquiry possessed by the Chief Executive Officer, the Chief Financial Officer, the Senior Vice 2 Presidents, Vice Presidents of the Company, and other executive officers principally responsible for the management of the Company. "Law" means any national, federal, state, local statute, law (including common law), ordinance, regulation, rule, code, injunction, judgment, decree or order of any Governmental or Regulatory Authority. "Liens" means any mortgage, pledge, hypothecation, right of others, claim, charge, security interest, encumbrance, adverse claim or interest, easement, covenant, encroachment, servitude, lien, restrictions on transfer or other restrictions or limitations on rights or title of assets. "Losses" means any and all losses, liabilities, obligations, claims, contingencies, damages, costs and expenses, including all judgments, amounts paid in settlements, court costs and reasonable attorneys' fees that any Person may suffer or incur. "Material Adverse Effect" means, in respect of a Person, any event, fact, circumstance or occurrence that, individually or in the aggregate with any other events, facts, circumstances or occurrences, results in a material adverse change in or a material adverse effect on (i) the ability of such Person to consummate the transactions contemplated by this Agreement and to perform on a timely manner its material obligations under this Agreement or (ii) the financial condition, results of operations, business or operations of such Person and its subsidiaries, taken as a whole, except in each case to the extent that any such Material Adverse Effect results from: (a)changes in the trading price or trading volume of the ADSs (in the case of the Company); (b)changes in the economy or the financial, securities or currency markets in the United States, the PRC, or elsewhere in the world (including changes in prevailing foreign exchange rates or interest rates); (c)changes generally affecting companies in the industries in which such Person and its subsidiaries engage in business; (d)any changes in generally accepted accounting principles; (e)any adoption, implementation, promulgation, repeal, modification, reinterpretation or proposal of any Law of or by any Governmental or Regulatory Authority, in each case having general applicability; (f) any event or condition attributable to the public announcement or pendency of the transactions contemplated by this Agreement and the Transaction Documents, or resulting from compliance with the terms hereof or thereof; or (g) any weather-related or other force majeure event or outbreak or escalation of hostilities or acts of war or terrorism. "Ordinary Share Equivalents" means any securities of the Company or any Subsidiary that would entitle the holder thereof to acquire at any time Ordinary Shares, including any debt, preferred stock, right, option, warrant or other instrument that is at any 3 time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Ordinary Shares. "Ordinary Shares" means the ordinary shares of the Company, par value $0.10 per share, and any other class of securities into which such securities may hereafter be reclassified or changed. "Organizational Documents" means, with respect to any Person (other than an individual), the memorandum and articles of association, constitution, certificate of incorporation, articles of incorporation, bylaws, articles of organization, partnership agreement, limited liability company agreement, trust deed, formation agreement, joint venture agreement or other similar organizational documents of such Person, as applicable (in each case, as amended through the date of this Agreement). "Parties" means collectively the Company and the Purchaser. "Person" means an individual or corporation, company, firm, general or limited partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, Governmental or Regulatory Authority or other entity of any kind. "PRC" means the People's Republic of China. "Proceeding means an action, claim, suit, investigation or proceeding before a Governmental or Regulatory Authority, whether commenced or threatened in writing. "Registration Statement" means a registration statement covering the resale by the Purchaser of the Shares. "Regulation S" means Regulation S promulgated by the Commission under the Securities Act, as such may be amended from time to time. "Rule 144" means Rule 144 promulgated by the Commission under the Securities Act, as such may be amended from time to time. "Rule 405" means Rule 405 promulgated by the Commission under the Securities Act, as such may be amended from time to time. "SEC Reports" means the reports, schedules, forms, statements and other documents required to be filed by the Company under the Securities Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) under the Exchange Act, for the three years preceding the date hereof (or such shorter period as the Company was required by law or regulation to file such material), including the exhibits thereto, documents incorporated by reference therein and any materials filed or furnished by the Company under the Exchange Act during such period, whether or not any such reports were required. "Securities Act" means the United States Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. "Subsidiary" means any subsidiary of the Company as disclosed or contemplated in the SEC Reports, including, where applicable, any direct or indirect subsidiary of the Company formed or acquired after the date hereof and prior to the Closing Date. 4 "Trading Day" means a day on which the principal Trading Market is open for trading. "Trading Market" means any of the following markets or exchanges on which the Ordinary Shares or the ADSs are listed or quoted for trading on the date in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any successors to any of the foregoing). "Transaction Documents" means this Agreement, all exhibits and schedules hereto and thereto and any other documents or agreements executed and delivered in connection with the Closing. 1.2Interpretation. Unless the context otherwise requires, the words "hereof," "herein" and "hereunder" and words of like import used in this Agreement refer to this Agreement as a whole and not to any particular provision of this Agreement. When reference is made in this Agreement to an Article or a Section, such reference shall be to an Article or Section of this Agreement, unless otherwise indicated. The headings contained in this Agreement are for convenience of reference only and do not affect in any way the meaning or interpretation of this Agreement. The language used in this Agreement shall be deemed to be the language chosen by the Parties to express their mutual intent, and no rule of strict construction shall be applied against either Party. Whenever the context may require, any pronouns used in this Agreement shall include the corresponding masculine, feminine or neuter forms, and the singular form of nouns and pronouns includes the plural, and vice versa. Any reference to any federal, state, local or foreign statute or law also refers to all rules and regulations promulgated thereunder as of the Closing, unless the context requires otherwise, and shall include all amendments of the same and any successor or replacement statutes and regulations. All references to agreements shall mean such agreement as may be amended or otherwise modified from time to time. Whenever the words "include," "includes" or "including" are used in this Agreement, they shall be deemed to be followed by the words "without limitation." ARTICLE II PURCHASE AND SALE 2.1Closing. On the Closing Date, upon the terms and subject to the conditions set forth herein, the Company agrees to allot, issue and sell, and the Purchaser agrees to purchase, the Shares. The Purchaser shall pay to the Company via wire transfer of immediately available funds in United States dollars an amount equal to the Closing Purchase Price (or an equivalent amount in a different currency as agreed by the Parties and permitted by the applicable Laws), the Company shall allot, issue and sell the Shares to the Purchaser, and the Company and the Purchaser shall deliver the other items set forth in Sections 2.2(a) and (b) deliverable at the Closing. Upon satisfaction or waiver of the covenants and conditions set forth in Articles II and V, the Closing shall occur at the offices of the Purchaser at 30/F, Bank of China Tower, 1 Garden Road, Central, Hong Kong, or at such other location or remotely by facsimile transmission or other electronic means as the Parties may mutually agree. 2.2Deliveries. 5 (a) On or prior to the Closing Date, the Company shall deliver or cause to be delivered to the Purchaser the following: (i) a Cayman legal opinion of Conyers Dill & Pearman (Cayman) Limited in a form reasonably agreed between the Parties hereto; (ii) a certificate evidencing the Shares registered in the name of the Purchaser and an updated Register of Members of the Company; (iii) a certificate of the Secretary of the Company, dated as of the Closing Date, (a) certifying the resolutions adopted by the Board of Directors or a duly authorized committee thereof approving the transactions contemplated by this Agreement and the other Transaction Documents and the issuance of the Shares, (b) attaching and certifying copies of the Company's Organizational Documents, (c)certifying the valid existence of the Company under the laws of the Cayman Islands and that there are no Proceedings for the dissolution or liquidation of the Company or any of the Subsidiaries, and (d) certifying as to the signatures and authority of persons signing the Transaction Documents and related documents on behalf of the Company; (iv) the compliance certificate referred to in Section 5.1(h); and (v) all other documents required to be entered into by the Company pursuant hereto to consummate the transactions contemplated by the Transaction Documents. (b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be delivered to the Company the following: (i)the payment of the Closing Purchase Price by wire transfer of immediately available funds in United States dollars (or an equivalent amount in a different currency as agreedby the Parties and permitted by the applicable Laws) to the Company; (ii)its Organizational Documents and all resolutions by the Purchaser authorizing its consummation of the transactions contemplated by the Transaction Documents; and (iii)all other documents required to be entered into by the Purchaser pursuant hereto to consummate the transactions contemplated by the Transaction Documents. ARTICLE III REPRESENTATIONS AND WARRANTIES 3.1Representations and Warranties of the Company. Except as set forth in the SEC Reports filed on or prior to the date such representations or warranties are made, the Company hereby represents and warrants to the Purchaser, as of the date hereof and the Closing Date (unless as of a specific date therein): (a) Organization and Qualification. Each of the Company and the Subsidiaries is an entity duly incorporated or otherwise organized, validly existing 6 and in good standing under the laws of the jurisdiction of its incorporation or organization, with the requisite power and authority to own, lease and use its properties and assets and to carry on its business as currently conducted. Neither the Company nor any Subsidiary is in violation or default of any of the provisions of its respective Organizational Documents. Each of the Company and the Subsidiaries is duly qualified, licensed or admitted to conduct business and is in good standing as a foreign corporation or other entity in each jurisdiction in which the nature of the business conducted or property owned or leased by it makes such qualification necessary, except where the failure to be so qualified or in good standing, as the case may be, would not, individually or in the aggregate, have, or reasonably be expected to result in, a Material Adverse Effect in respect of the Company, and no Proceeding has been instituted in any such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or curtail such power and authority or qualification. (b) Authorization; Enforcement. The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated by each of the Transaction Documents to which it is a party and otherwise to carry out its obligations hereunder and thereunder. The execution and delivery of each of the Transaction Documents by the Company and the consummation by it of the transactions contemplated hereby and thereby have been duly authorized by all necessary action on the part of the Company, and no further consent or action is required by the Company, the Board of Directors or the Company's shareholders in connection therewith other than in connection with (i) the notice and/or application(s) to each applicable Trading Market for the issuance and sale of the Shares and the listing of the Shares for trading thereon in the time and manner required thereby, (ii)such other filings as are required to be made under applicable Laws, and (iii) the Competition Approvals, if applicable (collectively, the "Company Required Approvals"). Each Transaction Document has been (or upon delivery will have been) duly authorized and executed by the Company and is, or when delivered in accordance with the terms hereof and thereof, will constitute, subject to satisfying and obtaining the Company Required Approvals, the legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except: (i) as limited by general equitable principles and applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors' rights generally, (ii) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies, (iii)insofar as indemnification and contribution provisions may be limited by applicable law, and (iv) as set out in the legal opinion delivered under Section 2.2(a)(i). (c) No Conflicts. The execution, delivery and performance by the Company of the Transaction Documents, the issuance and sale of the Shares and the consummation by the Company of the transactions contemplated hereby and thereby do not and will not: (i) conflict with or violate any provision of the Company's or any Subsidiary's Organizational Documents, (ii) conflict with, or constitute a default (or an event that with notice or lapse of time or both would become a default) under, result in the creation of any Lien upon any of the properties or assets of the Company or any Subsidiary under or give to others any rights of termination, amendment, acceleration or cancellation (with or without notice, lapse of time or both) of, any agreement, credit facility, debt or other instrument (evidencing a Company or 7 Subsidiary debt or otherwise) or other understanding to which the Company or any Subsidiary is a party or by which any property or asset of the Company or any Subsidiary is bound or affected, or (iii) subject to the satisfaction and obtaining the Company Required Approvals, conflict with or result in a violation of any Law, injunction or other restriction of any Governmental or Regulatory Authority to which the Company or any Subsidiary is subject (including federal, state and foreign securities laws and regulations), or by which any property or asset of the Company or any Subsidiary is bound or affected. (d) Filings. Consents and Approvals. The Company is not required to obtain any Consent, give any notice to or make any filing or registration with any Governmental orRegulatory Authority or other Person in connection with the execution, delivery and performance by the Company of the Transaction Documents, other than the CompanyRequired Approvals. (e)Issuance of the Shares. The Shares have been duly authorized and, when issued and paid for in accordance with the applicable Transaction Documents, will be duly and validly issued, fully paid and nonassessable (which term when used herein means that no further sums are required to be paid by the holders thereof in connection with the issue thereof) and free and clear of all Liens other than restrictions on transfer provided for in the Transaction Documents or the Organizational Documents or imposed by applicable securities laws, and shall not be subject to preemptive or similar rights. Assuming the accuracy of the representations and warranties of the Purchaser in this Agreement, the Shares will be issued in compliance with all applicable federal, state and foreign securities laws. (f) Capitalization. The capitalization of the Company is as disclosed or contemplated in the SEC Reports. The Company has not issued any of its share capital since its most recently filed annual report on Form 20-F for the fiscal year ended December 31, 2011, as amended (the "Annual Report"), other than as disclosed or contemplated in the SEC Reports, pursuant to the exercise of employee share options under the Company's share option plans, the issuance of Ordinary Shares or Ordinary Share Equivalents to employees pursuant to the Company's employee share purchase plans and pursuant to the conversion and/or exercise of Ordinary Share Equivalents outstanding as of the Annual Report. No Person has any right of first refusal, preemptive right, right of participation or any similar right to participate in the transactions contemplated by the Transaction Documents. Except as disclosed or contemplated in the SEC Reports or as a result of the purchase and sale of the Shares, there are no outstanding options, warrants, scrip rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities, rights or obligations convertible into or exercisable or exchangeable for or rights allowing any Person to subscribe for or acquire any Ordinary Shares or Ordinary Share Equivalents, or contracts, commitments, understandings or arrangements by which the Company or any Subsidiary is or may become bound to issue additional Ordinary Shares or Ordinary Share Equivalents. Except as disclosed or contemplated in the SEC Reports, the issuance and sale of the Shares will not obligate the Company to issue Ordinary Shares, Ordinary Share Equivalents or other securities to any Person (other than the Purchaser) and will not result in a right of any holder of Company securities to adjust the exercise, conversion, exchange or reset price under any of such securities. All of the outstanding share capital of the Company is validly issued, fully 8 paid and nonassessable (which term when used herein means that no further sums are required to be paid by the holders thereof in connection with the issue thereof) and has been issued in compliance with all federal, state and foreign securities laws, and none of such outstanding share capital was issued in violation of any preemptive rights or similar rights to subscribe for or purchase securities. Except for the Company Required Approvals, no further approval or authorization of any shareholder, the Board of Directors or others is required for the issuance and sale of the Shares. Except as disclosed or contemplated in the SEC Reports, there are no shareholders agreements, voting agreements or other similar agreements with respect to the Company's share capital to which the Company is a party or, to the Knowledge of the Company, between or among any of the Company's shareholders. (g) SEC Reports; Financial Statements. The Company is a "foreign private issuer" within the meaning of Rule 405. The Company has filed all SEC Reports on a timely basis or has received a valid extension of such time of filing and has filed any such SEC Reports prior to the expiration of any such extension. As of their respective dates, the SEC Reports complied in all material respects with the requirements as to form of the Securities Act and the Exchange Act, as applicable, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading. The Company has never been an issuer subject to Rule 144(i) under the Securities Act. The financial statements of the Company included in the SEC Reports comply in all material respects with applicable accounting requirements and the rules and regulations of the Commission with respect thereto as in effect at the time of filing. Such financial statements have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis during the periods involved ("GAAP"), except as may be otherwise specified in such financial statements or the notes thereto and except that unaudited condensed financial statements may not contain all footnotes required by GAAP, and fairly present in all material respects the financial position of the Company and its consolidated Subsidiaries as of the dates thereof and the results of operations for the periods then ended, subject, in the case of unaudited financial statements, to normal year-end audit adjustments. (h) Material Changes; Undisclosed Events. Liabilities or Developments.Since the date of the latest audited financial statements included within the SEC Reports, except as specifically disclosed in a subsequent SEC Report filed or furnished prior to the date hereof: (i) there has been no event, occurrence or development that has had a Material Adverse Effect in respect of the Company, (ii) the Company has not incurred any liabilities (contingent or otherwise) other than (A) loans, trade payables and accrued expenses incurred in the ordinary course of business consistent with past practice, and (B) liabilities not required to be reflected in the Company's financial statements pursuant to GAAP or disclosed in filings made with the Commission, (iii) the Company has not altered its method of accounting or changed its auditors, (iv) the Company has not declared or made any dividend or distribution of cash or other property to its shareholders or purchased, redeemed or made any agreements to purchase or redeem any of its share capital, and (v) the Company has not issued any equity securities to any officer, director or Affiliate of 9 the Company, except pursuant to existing Company stock option plans and stock purchase plans. (i) Litigation. Except as disclosed or contemplated in the SEC Reports, there is no action, suit, claim, inquiry, notice of violation, proceeding or investigation pending or, to the Knowledge of the Company, threatened against or affecting the Company, any Subsidiary or any of their respective properties before or by any Governmental or Regulatory Authority (collectively, a "Company Action") that (i) adversely affects or challenges the legality, validity or enforceability of any of the Transaction Documents or the Shares, or (ii) would, if there were an unfavorable decision, have or reasonably be expected to result in a Material Adverse Effect in respect of the Company. Except as disclosed or contemplated in the SEC Reports, during the five (5) year period prior to the date hereof, neither the Company nor any Subsidiary, nor any director or officer thereof, is or has been the subject of any Company Action involving a claim of violation of or liability under federal, state or foreign securities laws or a claim of breach of fiduciary duty. Except as disclosed or contemplated in the SEC Reports, during the five (5) year period prior to the date hereof, there has not been, and to the Knowledge of the Company, there is no pending or threatened investigation by the Commission involving the Company or any current or former director or officer of the Company.
